--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9










 
Statement of Work
 
 
for
 
 
“ActiveCare Inc.
 
 
Senior Care  Device”
 
 


 
 
Revision 1
 
 
December 1, 2009
 

 
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103



TABLE OF CONTENTS
 


Executive Summary
5
ActviceCare Inc - Internal Customer Review
6
Reviewer
6
Title
6
Signature
6
Date
6
SOW Signoff - FINAL
7
SOW Signoff - FINAL
7
1
Reference Documents
8
2
Glossary
8
3
Overview
9
4
Roles and Responsibilities
11
4.1
QUECTEL RESPONSIBILITIES
11
4.2
ACTIVECARE, INC. RESPONSIBILITIES
11
4.3
UNASSIGNED RESPONSIBILITIES
11
5
Objective
13
5.1
DESIGN GUIDANCE
13
5.1.1
DESIGN TARGETS
13
5.1.2
SYSTEM ACCESSIBILITY
13
5.1.3
SYSTEM RELIABILITY
13
6
Development Strategy
14
ASSUMPTIONS
15
6.1
COMMUNICATIONS MODEL
15
6.2
REMOTE CONTROL AND MANAGEMENT
15
6.3
GPS
16
6.4
WATERPROOF DESIGN
16
6.5
SOFTWARE MODEL
16
6.6
SERVICABILITY
16
6.7
FORWARD ACCOMODATION
16
7
Functional Milestones
17

 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page  of 2 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
7.1
SOW AND MOBILIZATION PAYMENT
17
7.2
CONCEPT SIGNOFF MILESTONE
17
7.3
LAB PROTOTYPE MILESTONE ?HAND-BUILT CNC SAMPLES?
18
7.3.1
COMPANION DEVICE
18
7.3.2
WRIST DEVICE
18
7.3.3
DOCKING STATION
19
7.3.4
DELIVERIES
19
7.4
Alpha MILESTONE (Working Samples)
19
7.4.1
COMPANION DEVICE
19
7.4.2
WRIST DEVICE
20
7.4.3
DOCKING STATION
20
7.4.4
DELIVERIES
20
7.5
BETA MILESTONE (TEST SAMPLES)
21
7.5.1
COMPANION DEVICE
21
7.5.2
WRIST DEVICE
21
7.5.3
DOCKING STATION
21
7.5.4
DELIVERIES
21
7.6
PRE-PRODUCTION MILESTONE (GOLDEN SAMPLES)
22
7.6.1
COMPANION DEVICE
22
7.6.2
WRIST DEVICE
22
7.6.3
DOCKING STATION
22
7.6.4
DELIVERIES
23
7.7
MASS PRODUCTION MILESTONE
23
7.7.1
COMPANION DEVICE, WRIST DEVICE, DOCKING STATION
23
7.7.2
DELIVERIES
23
7.8
DOCUMENTATION DELIVERABLES
23
7.9
PC SOFTWARE DELIVERABLES
23
8
Development Cost Breakdown
25
8.1
DEVELOPMENT COSTS OVERVIEW
25
TRAVEL EXPENDITURES
26
8.2
CERTIFICATION AND APPROVAL FEES
27
8.3
DISBURSEMENT SCHEDULE
28
9
Risk Assessment
29
9.1
COMPONENT LEAD TIME
29
9.2
BLUETOOTH FUNCTION RANGE
29
10
Options
29
10.1
SCHEDULE ACCELERATION
29
11
Unit Price for Devices and Production Delivery Payment
30


 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 3 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
12
MOQ and Lead-time
30
13
Warranties By QUECTEL
30
Appendix A - Product Definition for ActiveOne+
32
APPENDIX B - GPS PRIMER
42
     

 



Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 4 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

Executive Summary


The Statement of Work for the ActiveCare, Inc. Senior Care Device System
presents the body of work that is required to take this product from conception
to manufacturing. The development centers on the creation of the wrist/ pendant
device, its companion device and a docking device work as charger station for
the companion device. The associated server software application(s) and API are
not included in this SOW; The specifications and functionality of these
components are described in the Appendix A ‘Product Definition for ActiveOne+’.
This specification evolved from the initial concept proposed by Activecare,
Inc., after being refined and enhanced by Quectel Wireless Solutions, to the
current version used for this SOW.


The costs for Engineering R&D Services represent a fixed price based on the
listed assumptions and detailed functions listed in the Senior Care System
specification document. The specification document is subject to collaborative
review and modification prior to contract signing. The fixed price total will be
adjusted to reflect any changes made as a result of the review process.


The cost of development includes
·  
The Quectel Wireless Solutions engineering R&D services charges of $200,000 for
the wrist/ pendant device, its companion device and a docking device
hardware/software.

·  
The costs for tooling for the wrist/ pendant device, its companion device and a
docking device are estimated at $ 160,000.00.

·  
The total cost for the entire development is $360,000



The development schedule spans 30-32 weeks from receipt of initial mobilization
payment to mass production release. The schedule summaries identify milestone
payments and material resource procurement requirements.

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 5 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

ActviceCare Inc - Internal Customer Review


Reviewer
Title
Signature
Date
                                                                       

 
 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 6 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

SOW Signoff – FINAL


This page is used to signoff receipt of the SOW and acknowledges that both
parties are aware of the contents of the document. Items within the SOW may be
subject to change as the development proceeds. It is agreed that the detailed
requirements in this SOW are being bid at a fixed price. Changes made to the
requirements and SOW may impact the total price of the development but will not
affect the price of the already quoted items that are not altered.

 


 
 
 

       

 
Edwin Peng
Technical Manager


Quectel Wireless Solution Ltd.
Suite 801. Building E,
1618 Yishan Road,
Shanghai PRC 201103
 

 


 

       



Adam Liao
Manager Director


Quectel Wireless Solution Ltd.
Suite 801. Building E,
1618 Yishan Road,
Shanghai PRC 201103
 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 7 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

1  
Reference Documents

GW100 Technical Specification
GA100 Technical Specification
Appendix A - Product Definition for ActiveOne+
Appendix   B – GPS Primer


2  
Glossary

There are a number of acronyms and abbreviations used throughout this proposal.


ASC
ActiveCare Service Center
CNC
Computerized Numerical Control
RF
Radio Frequency
MOU
Memorandum Of Understanding
NRE
Non Recurring Engineering
GPS
Global Positioning Satellite system
SLA
Stereo Lithographic Assembly, a means of creating a 3D physical part
LED
Light Emitting Diode
SPL
Sound Pressure Level
SCD
Senior Care Companion Device.
SWD
Senior Care Wrist Device
DS
Docking Station
FCC
Federal Communications Commission
PTCRB
PCS Type Certification Review Board
SAR
Specific Absorption Rating
MPE
Maximum Permissible Exposure
UL
Underwriters Laboratory
IC
Industry Canada (equivalent to FCC)
CSA
Canadian Standards Association (equivalent to UL)
AGPS
Assisted GPS, via remote computational facility
EOTD
Estimated Observed Time Difference
TDOA
Time Difference Of Arrival
IMSI
International Mobile Subscriber Identity
AC
Alternating Current
DC
Direct Current
Li-ion
Lithium Ion
MS
Mobile Station
PPS
Product Prototype Samples
SMS
Short Message Service
GPRS
General Packet Radio Service
TCP/UDP
Transmission Control Protocol / User Datagram Protocol
IP
Internet Protocol
IR
Infrared
ASCII
American Standard Code for Information Interchange
RSSI
Received Signal Strength Indicator




Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 8 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
3  
Overview



The Senior Care Device System envisioned by Activecare, Inc. requires the design
and development of three entities:


Senior Care Wrist Device (SWD): a wrist device with voice communication function
through the Senior Companion Device (SCD) by Bluetooth connection, fall
detection is supported in this wrist device, an internal battery is built in
SWD. SWD needs to be waterproof to meet the IP67 standard.


Senior Companion Device (SCD): a companion device with the SWD providing the
voice communication and GPS location data, all other over-the-air configuration
and data transmission functions through the GSM/GPRS network, fall detection is
supported in this companion device, an internal battery is built in SCD.


Docking Station (DS), a Docking charger station to provide charging for the SCD.


The Senior Companion Device allows the Active Service Center to detect the
location of a senior person  during an emergency case such as a “fall down”
condition or the press of  the “help” button of the device. It makes use of a
GPS receiver to determine the  user’s position and a cellular wireless link to
communicate these coordinates to the center. If  no GPS signal is available, it
will try to report the Cell ID of the GSM/GPRS network back to the Active
Service Center. The Active Service Center shall contact the user and enable two
way communication whenever the cellular signal of the device is adequate.
Automatic alerts can be sent to the Active Service Center when the user travels
outside a specified area (Geo-Fence) or a fall is detected. The SWD will not be
waterproof.


The Senior Care Wrist Device (SWD) is to be worn on user’s wrist to provide a
voice communication function through the Senior Companion Device through
a  Bluetooth connection, working as the Bluetooth speaker. An accelerometer
sensor is built into the Senior Care Wrist Device (SWD) to provide a fall
detection function. Once a fall is detected and the Bluetooth connection with
the Senior Companion Device is available, automatic alerts can be sent to the
Active Service Center. There is a limitation of connection range between Senior
Care Wrist Device (SWD) and Senior Companion Device, it is designed to be 100
meters to maintain a voice connection and 100 meters for command transmission in
open area, to meet the Bluetooth Class 1 standard. Once there is Senior Care
Wrist Device (SWD) out range of the connection limitation, an alert voice will
be generated. SWD needs to be waterproof to meet the IP67standard.


The Docking Station (DS) is used to recharge both the Wrist Device and the
Companion Device. If it is determined that it is more advantageous to
incorporate a third party charger, then the mechanical and electronic
development will be reduced. The Docking Station (DS) is powered by an
off-the-shelf AC adapter to exploit the cost advantage and avoid the associated
UL certification costs. This also permits the easy replacement of the power
source in case the Docking Station (DS) suffers a lightning strike. AC adapters
commonly include ample surge protection to guard against most power surges
commonly experienced on urban power grids.

 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 9 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

The rechargeable batteries that power the Senior Care Wrist Device (SWD) and the
Senior Companion Device are recommended to be Lithium-Poly type to leverage high
capacity and environmentally friendly characteristics. Temperature and current
protection devices will eliminate the potential for injury to the user.


All detail specification of Senior Wrist Device and Senior Companion Device and
Docking Station are defined in reference documents: GW100 Technical
Specification and GA100 Technical Specification and Appendix A Product
Definition for ActiveOne+.
 
 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 10 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103



4  
Roles and Responsibilities

During the development of the Senior Care Devices, Quectel Wirelesss solutions
and ActiveCare, Inc. will take responsibility for specific
activities.  Collaboration and coordination are used to ensure that development
objectives can be satisfied within the established timeline.


4.1  
QUECTEL RESPONSIBILITIES



Quectel assumes the lead on development roles, and will be responsible for:


·  
System Architecture

·  
Design and development of Devices and Docking Station hardware and embedded
firmware

·  
Testing of the over-the-air interface of the device;

·  
Lab testing and fault resolution of devices;

·  
Industrial design (Working together with ActiveCare);

·  
Mechanical Design for devices;

·  
Mechanical Tooling;

·  
Creating an optimized manufacturing fabrication and test process;

·  
Support certification of devices and Docking Station;

·  
User Documentation;

·  
Materials Procurement;

·  
Manufacturing (Contract manufacturer) & Logistics (FOB Shanghai);

·  
Device and Charger servicing and repair (handled under quality warranty
agreement).



4.2  
ACTIVECARE, INC. RESPONSIBILITIES



ActiveCare, Inc. assumes the lead on commercial / operational roles, and will be
responsible for:


·  
Industrial design (Working together with Quectel);

·  
Timely review and feedback of deliverables and acceptance of revisions;

·  
Field Trials and evaluations.

·  
Procuring samples of competitor devices and equipment

·  
Analysis of Competitors and Associated Technologies

·  
Marketing and Sales (Promotion of ActiveCare, Inc. to market)

·  
Operations

·  
Fulfillment (Either ActiveCare or domestic distributor will perform this
function)

·  
Customer Service (call center, help desk, assistance, RMA, etc.)

·  
Maintenance of equipment and services, (operating expenses)

 
4.3  
UNASSIGNED RESPONSIBILITIES



Other activities fall outside the scope of this SOW.  They will be addressed
under separate agreements at the discretion of ActiveCare, Inc.

 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 11 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


·  
Follow-on features and enhancements (future contract(s) addressed as needed)

 
 

 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 12 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


5  
Objective



Quectel will try its best to complete the design and integration of Senior Care
Wrist Device, Senior Care Companion Device and charging Docking Station within
the time and financial constraints as specified within this document.


5.1  
DESIGN GUIDANCE

 
5.1.1  
DESIGN TARGETS



Expected battery life for device
The expected battery life for the wrist device is targeted at up to 48 hours of
nominal operating time or up to 4 hours of continuous talk time for wrist
device;
The expected battery life for the companion device is targeted at up to 96 hours
of nominal operating time with GPS fix and report every 10 minutes or up to 4
hours of continuous talk time for companion device
 
Expected GPS accuracy
The cold start under open sky is expected to be less than 50 seconds. The GPS
autonomous operation expected accuracy is up to 100 feet under open sky after
stable operating of GPS chipset.
Design volume for the devices
The hardware being created is targeted for a volume production of 100,000
pieces.
Cost of Goods
Device & Charger
The target hardware cost of goods for each device “system” (consisting of one
each of a SWD, SCD,  DS) is expected to be no more than $160 US for a quantity
of 100,000

 
5.1.2  
SYSTEM ACCESSIBILITY

This statement of work includes a reasonable number of fallback scenarios in an
effort to minimize the likelihood of a device not connecting to a server.
Devices making use of the cellular network and associated internet
infrastructure are subject to those systems’ quality of service and
availability. The device will make every attempt to engage these systems however
their availability is not under its control.
 
5.1.3  
SYSTEM RELIABILITY

This statement of work and associated specifications do not include specific
requirements for the ActiveCare Service Center or its database(s).  Quectel
recommends the use of redundant or back-up equipment to ensure service. Dual
servers, gateways and geographic separation can greatly improve server
availability, reliability and fault tolerance (equipment failure) at the expense
of additional equipment and operating expenses. The ActiveCare Service Center is
the responsibility of ActiveCare Inc..
 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 13 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

6  
Development Strategy



Normally, it will take about 8 months to develop devices described of this
scope, however Quectel has done everything within its power to accelerate the
development to complete it substantially sooner. The following figure outlines
the estimated development timeline. Please note that this estimated development
timeline requires both sides to work closely on product definition, prototype
confirmation, working sample testing and  confirmation, field testing, golden
sample confirmation, etc. Any delay schedule extended in these actions may lead
to the delay of whole schedule.
 
Refer to the disbursement schedule for the milestone payments.  This schedule is
subject to change as engineering changes are evaluated and/or implemented.
 


[actc10k20090930sow1.jpg]



Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 14 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


ASSUMPTIONS


The following assumptions have been made concerning the development effort
scope.
·  
No AMPS operation.  Analog cellular will not be supported.

·  
The server application may be developed under a separate contract.

·  
The performance of the cellular network and GPS receiver is subject to location
and is beyond the control of Quectel, the device, and ActiveCare, Inc.

·  
Quectel will perform lab tests on all devices.

·  
ActiveCare, Inc. will perform field trials and evaluations

·  
ActiveCare Inc. will be responsible for certification testing and submission
fees.  Submission to the FCC is expected to occur at the pre-production
milestone coincident with the beginning of the manufacturing phase.  This makes
the assumption that no additional changes would be required pending FCC
approval.  If changes are required, the manufacturing completion milestone may
be affected.

·  
Quectel will be responsible for the costs associated with assemblies, prototype
chargers and engineering samples.  These have been included in the NRE charger.

 
6.1  
COMMUNICATIONS MODEL

The communications model used to exchange data between the device and the server
is a combination of encrypted packet data and SMS messages. In most cases, the
device will communicate with the server through the GPRS connect to save
communication cost, only in some specified cases such as an emergency alert,
device is in a call, or GPRS connection is not available shall the device
exchange data with the server by SMS messages. Details of the  communication
model for each case are defined in the description as appendix A. It has been
Quectel’s experience that the communications model may change as development
proceeds and priorities shift from one item to another. For this reason, the
communications model is designed to be flexible and can accommodate moderate
changes very easily.


6.2  
REMOTE CONTROL AND MANAGEMENT

The remote control and operational management of the device is accomplished
through the use of the wireless communications modem.  Command messages may
arrive via SMS or IP data packets but will be treated in the same fashion.
Responses and acknowledgements are handled according to the delivery mechanism.
Messages sent from any originating source on the internet will arrive at the
device via the modem, after which they are decoded and processed. The
communication model will be defined in an API Description, which will include
·  
theory of operation

·  
a definition of the protocols involved (such as UDP, TCP, IP, SMS or other
messaging protocols as needed)

·  
device function definitions (including status, request, response and
acknowledgement message descriptions)

·  
For both SMS and GPRS packets, provide standardized definition of packet
construct including standardized packet headers and defined fields.

 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 15 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

·  
transmission and exception handling rules implemented in the Senior Care
Devices.  Including rules and methods implemented for retransmission, error
detection, packet handshaking (including ack/nack protocols);

·  
some example messages.



6.3  
GPS

The GPS receiver used in the Senior Care Companion Device will make use of the
US government’s system of global positioning satellites to derive the location
of the device as represented by a latitude and longitude coordinate pair. Since
selective availability (SA) has been turned off, all GPS receivers have the same
access to the GPS signal. As well a data channel contained in the GPS signal
provides the ephemeris data (almanac) used by the receiver to correct for
atmospheric effects and satellite orbit.


Quectel will design the Senior Care locationing services based solely on
autonomous GPS operation using a high accuracy SirRF Star III or MTK MT3329
receiver.


6.4  
WATERPROOF DESIGN

The design of the Senior Care Wrist Device  shall be waterproof the meet the
standard of IP67.  The Senior Care Companion Device does not need to be
waterproof.


6.5  
SOFTWARE MODEL

The software will be created using a modular approach to ease porting portions
of the embedded application to future devices. Software is fully version
controlled and version numbers can be determined by the system or locally
through the Senior Care Wrist Device or Senior Care Companion Device data
cables.  Version number is also reported in response to remote command
requests.  The software design will contain state diagrams or charts for ease of
maintenance and modification. Built in test will be utilized wherever
appropriate.
- Configuration Parameters (operating values) will be retained in non-volatile
memory; these parameters will assume a default factory configuration and will be
configurable from the diagnostic interface or via the over-the-air interface.
- It is expected that all timestamps will be in UTC time to eliminate time zone
and daylight savings ambiguity,


6.6  
SERVICABILITY

Since the device electronics may be buried in the case it may not be possible to
service all components. The design of the Senior Care Devices will focus on
creating a core engine that could be replaced without de-soldering components to
ease the serviceability of the device. The SIM card will be readily serviceable
by the ActiceCare Service Center.  The battery can be serviceable.
 
6.7  
FORWARD ACCOMODATION

Service protocols and formats are to allow for future projects.   For example,
future products may require enhanced feature based on current protocols to
report more information or parameters to server, then a new command in protocol
will be created instead of changing the original command, in this way, the
updated protocol can keep the forward accommodation with previous protocol.
 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 16 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


7  
Functional Milestones

 
7.1  
SOW AND MOBILIZATION PAYMENT



This portion of the development is initiated by the signing of the SOW and the
disbursement of the mobilization payment. These funds are used to initiate the
engineering effort (50%).


Prior to concept signoff, GA100 (Companion Device) Technical Specification and
GW100 (Wrist Device) Technical Specification and Product Definition for
ActiveOne+ be completed and submitted for review as part of this statement of
work.


On each milestone, Activecare should give feedback or confirmation to Quectel
within two weeks or time to be agreed by both parties, otherwise the schedule as
proposed may be delayed.


7.2  
CONCEPT SIGNOFF MILESTONE



Acceptance of the specifications and statement of work is integral to this
milestone.


At this stage, the statement of work is set.  Changes or revisions to the
project scope, deliverables, specifications, product design, or other relevant
sections in the statement of work are still possible or may even be required
after concept signoff.  Since changes or revisions may impact the schedule
and/or cost, they must be discussed between Quectel and ActiveCare and will be
subject to an Engineering Change process.  To facilitate this, an Engineering
Change Request (ECR) is generated by either ActiveCare or Quectel.  Upon
acceptance of the ECR, an Engineering Change Order (ECO) will be generated by
QUECTEL to document changes.  This document will supplement and/or supercede
relevant sections in the Statement of Work or other ECOs.

 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 17 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


7.3  
LAB PROTOTYPE MILESTONE （HAND-BUILT CNC SAMPLES）



The laboratory prototypes constitute the earliest deliverable hardware. ID/MD
work shall be finished in this stage, the hand built casing samples and the
first version of electronics boards shall be ready. Two (2) sets of product
prototype samples (PPS) for the companion and wrist devices will be provided to
demonstrate the proof-of-concept and feasibility and operation. Additional sets
may be available at a cost of $ 500 (USD) each.


The devices support the functions as listed below. Due to the time constraints,
the product prototype samples (PPS) will only support some basic functions.


PPS samples will be used by QUECTEL engineers to aid in development of the
firmware and electronics.  As development proceeds, firmware and hardware
modifications may be made to these devices to enhance their performance. It is
important to note that since these devices will be superceded by the working
samples, their usefulness may be short lived and may not be maintained for the
life of the development project. This platform will be delivered to ActiveCare
to permit preliminary demonstrations and marketing activities.


A payment, associated with this milestone, is used to make 100% of hard casing
tool charge.


Quectel will authorize their vendor to start fabrication of  the casing tools
after ActiveCare confirms the mechanical design of the two devices (WD, CD)
based on the PPS samples and final payment for this stage.
 
7.3.1  
COMPANION DEVICE



The first version of electronics board shall be ready in this stage .The ID/MD
design is finished and several hand built casings will be made to prove the
design. There are still some possible changes to the MD design before making the
formal casing tools.


Some basic functions such as obtaining a GPS fix or making a phone call may be
supported if the antenna is ready. But please note the main purpose of PPS
samples is to prove the MD design. The adjusting of antenna will need about 1
week. If Active Care wants to get the PPS for confirmation and move to next
stage soon, Quectel will send out the PPS samples without antenna. Otherwise
Quectel will wait for the antennas to build final PPS samples which can support
GPS fixing and phone call.


Please note at this stage the Bluetooth function is still in developing and
debugging. It is possible that the Bluetooth function still can’t demo.
 
7.3.2  
WRIST DEVICE



The first version of electronics board shall be ready in this stage. The ID/MD
design is finished and several hand built casings will be made to prove the
design. There are still some changes to the MD design before making the formal
casing tools.

 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 18 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

Please note at this stage the Bluetooth function is still in developing and
debugging. It is possible that the Bluetooth function still can’t demo.
 
7.3.3  
DOCKING STATION



The docking station will not be ready at this stage. The MD design of docking
station will be started after  the hand built PPS samples of the companion
device have been provided to ActiveCare.


As a part of docking station, two (2) final wall chargers will be delivered at
this stage.
 
7.3.4  
DELIVERIES

(On or before Milestone Date):


Companion Device
●  2 PPS samples
●  Unit may be able to get GPS location. (Not mandatory )
●  Unit may be able to make phone call. (Not mandatory )
 
Wrist Device
2 PPS samples
Docking Station
2 final Wall chargers
Milestone
 



7.4  
Alpha MILESTONE (Working Samples)



The Alpha unit is the first iteration of the device that uses the casings which
ware made by hard casing tools. We call the samples in this stage “Working
samples”. The working samples support the functions as listed below. Due to the
time constraints the working samples will support a limited feature set. The
working samples should be able to be modified as development proceeds, to
support new features as they become available.  The working samples will not be
recommended for resale.
 
7.4.1  
COMPANION DEVICE



The hard casing tools of companion device will be made. The first 50 formal
casings will be made. Five (5) sets of empty casings shall be provided to
ActiveCare as early as possible as part of the tool acceptance
procedure.  ActiveCare must approve the casings prior to assembly and shipment
of Alpha units by Quectel.  Five (5) alpha units will be delivered to Active
Care as free samples for testing and development. The other casing samples will
be used by Quectel for software development, hardware debugging, hardware
testing and reliability testing.
The first version of firmware will be released. The draft communication protocol
will be finished at this stage. User can configure the device with PC software
and data cable. Most of the functions will be implemented based on the
specification. There are still some potential bugs in software need to be fixed.


The hardware of companion device will be submitted for full testing at this
stage. Based on the testing result Quectel will modify the hardware to improve
the performance if it is needed.

 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 19 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


A payment, associated with this milestone, is used to cover the 25% of
engineering effort.
 
7.4.2  
WRIST DEVICE



The hard casing tools of wrist device will be made. The first 50 formal casings
will be made. Five (5) sets of empty casings shall be provided to ActiveCare as
early as possible as part of the tool acceptance procedure.  ActiveCare must
approve the casings prior to assembly and shipment of Alpha units by
Quectel.  Five (5) working samples will be delivered as samples for testing and
development. The other samples will be used by Quectel for software development,
hardware debugging, hardware testing and reliability testing.

 
The first version of firmware will be released. The wrist device can be used to
demo the voice call function. But the data report function is still in
developing.
 
7.4.3  
DOCKING STATION



Two (2) hand-built casings of docking station will be made at this stage. One of
them will be kept by Quectel for developing and testing. The other will be
delivered to Active Care for confirmation. Quectel will authorize their vendor
to fabricate the formal casing tool after confirmation from Active Care.
 
7.4.4  
DELIVERIES

(On or before Milestone Date):


Companion Device
● Five (5) empty casing sets shall be delivered for tool acceptance by
ActiveCare
● Five (5) alpha units will be delivered for testing.
● Air interface protocol has been implemented
● 2 USB data cable will be delivered.
Wrist Device
● Five (5) empty casing sets shall be delivered for tool acceptance by
ActiveCare
●Five (5) alpha units will be delivered for testing.
● Hands Free function can be used for demo
Docking Station
● One hand-built docking station will be delivered for approval  by ActiveCare
Milestone
● The protocol document will be released for review
● The PC software will be released for testing.




Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 20 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
7.5  
BETA MILESTONE (TEST SAMPLES)



The Beta Milestone devices are refinements of the Alpha devices in both physical
and functional performance. The circuit boards and firmware will be revised to
optimize the manufacturability, functionality. The Beta deliveries will not
generally be recommended for resale.


We call the samples in this stage “test samples”. The test samples will
implement almost all of the functions in specification and the casing of it ware
built by the optimized casing tool. But the firmware still needs to be tested
and fix the potential bugs.


The test samples can be used to support certification like FCC.


A possible payment, associated with this milestone, is used to cover the
third-party certification and approval in test lab in China if be required by
Activecare
 
7.5.1  
COMPANION DEVICE



10 test samples will be delivered to Active Care for testing. The communication
protocol between companion device and backend server is finished. Active can
implement the way to control the companion device by backend server. Quectel
will provide the protocol document and PC software to help the development of
backend server.


The communication between companion device and wrist device will be implemented
at this stage. The functions related to it can be tested.


10 of the units produced in the Pre-production phase may be used to support
certification testing and approvals.
 
7.5.2  
WRIST DEVICE



10 test samples will be delivered to Active Care for testing, and the data
report function of it can be tested.


The PC software which is used to match the wrist device to companion device will
be released.
 
7.5.3  
DOCKING STATION



Five (5) sets of empty casings shall be provided to ActiveCare as early as
possible as part of the tool acceptance procedure.  ActiveCare must approve the
casings prior to assembly and shipment of functional units by Quectel. Ten (10)
docking station samples which were built by hard casing tool will be delivered
to Active Care for testing and confirmation.




Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 21 of 45

--------------------------------------------------------------------------------

[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
7.5.4  
DELIVERIES

 
Companion Device
●   Ten (10) test samples will be delivered for testing.
●   Air interface protocol has been implemented
Wrist Device
●   Ten (10) test samples will be delivered for testing.
●   Data report by Bluetooth can be supported.
Docking Station
●   Five (5) empty casing sets shall be delivered for tool acceptance by
ActiveCare
●   10 formal samples will be delivered.
Milestone
●   The protocol between companion device and backend server is finalized.
●   Most of the functions in specification are finalized.
●   The PC software which is used to match the wrist device to companion device
will be released.
 

 

7.6  PRE-PRODUCTION MILESTONE (GOLDEN SAMPLES)

 
The pre-production milestone means the hardware and software have been proved.
All the requirements have been implemented and tested. The hardware testing and
reliability testing is finished and all issues are fixed. The manufacturing
process has been optimized and ready for mass production. The casing tools have
also been optimized and ready for mass production


We call the samples in this stage “Golden Samples”. They can be used for resale
if Active Care confirms the firmware and tolerance of appearance and texture.


A payment, associated with this milestone, is used to cover the 25% of
engineering effort.
 
7.6.1  
COMPANION DEVICE



100 PCS units will be ready for sale and 10 of them will be delivered to Active
care for free.
 
7.6.2  
WRIST DEVICE



100 PCS units will be ready for sale and 10 of them will be delivered to Active
care for free.
 
7.6.3  
DOCKING STATION



100 PCS units will be ready for sale and 10 of them will be delivered to Active
care for free.
 
 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 22 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

DELIVERIES


Companion Device
●  Ten (10) golden samples will be delivered for confirmation
Wrist Device
●  Ten (10) test samples will be delivered for confirmation.
Docking Station
●  10 formal samples will be delivered.
Milestone
●  All functions in specification are finalized.

 


7.7  
MASS PRODUCTION MILESTONE

 
7.7.1  
COMPANION DEVICE, WRIST DEVICE, DOCKING STATION



The mass production phase targets the production of devices for resale to end
customers. The devices will be fully functional.   All manufacturing,
installation and user documentation will be provided. The companion device,
wrist device and docking station mass production milestone will be considered
complete when QUECTEL demonstrates the readiness of them for mass production.
The tooling will be property of Activecare.
 
7.7.2  
DELIVERIES



Companion Device
Final casing tools
Final released firmware
Final hardware
Wrist Device
Final casing tools
Final released firmware
Final hardware
Docking Station
Final casing tools
Final hardware
Milestone
User Documentation will be provided in electronic format

 
7.8  
DOCUMENTATION DELIVERABLES

 
User Manual
Documentation for the field Supervision Officer showing how to attach and detach
the device. How to change SIMs, external battery etc.
Communication Protocol Guide
Describe the air interface protocol between companion device and backend server.


 
7.9  
PC SOFTWARE DELIVERABLES



Bluetooth match tool
The PC software which is used to match companion device and wrist device

 
 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 23 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
Manager tool
The PC software which is used to configure the companion device by data cable

 
 
 

 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 24 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

8  
Development Cost Breakdown



8.1  
DEVELOPMENT COSTS OVERVIEW



Senior Care System
Devices
Wrist Device
Engineering Cost
(labor and material)
 $  150,000
   
Case Tooling
 $    70,000
 
Companion Device
Engineering Cost
(labor and material)
 $    30,000
   
Case Tooling
 $    50,000
 
Docking Station
Engineering Cost
(labor and material)
 $    20,000
   
Case Tooling
 $    40,000
             
 
Total Fees (USD)
   
 $360,000



Quectel Labor & Materials
 $ 200,000
Case tooling Costs
 $ 160,000



 
Note
Travel inside China will be done at Quectel’s discretion and cost.

 
 
Travel outside China will be done at ActiveCare, Inc. s’ discretion and cost.

 
Certification testing fees are the responsibility of ActiveCare, Inc.

 
Cost to build additional samples beyond those included in Charpter 7 will need
to be discussed with ActiveCare, Inc.

 
 
Server application and API are not included as part of this SOW.

 
Travel charger for the wrist device are not included



Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 25 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

TRAVEL EXPENDITURES


Travel inside China will be done at Quectel’s discretion and cost. Travel
outside China will be done at ActiveCare, Inc. s’ discretion and cost. Travel
outside China must be pre-approved by ActiveCare, Inc. before any commitment to
reimburse is in place.



Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 26 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


8.2  
CERTIFICATION AND APPROVAL FEES



The certification fees detailed below are the responsibility of ActiveCare, Inc.
and are estimates only, prices may vary depending upon the test facility used.
FCC testing includes parts 15B, 22 and 24 and part15C (Bluetooth) and SAR for
the Senior Care Companion Device, FCC testing includes, parts 15B, 22 and 24 and
part15C (Bluetooth)  for the Senior Care Wrist Device , UL certification for
Docking station. The battery does not require certification however battery
manufacturers of Lithium-polymer batteries require their own conformance testing
for liability purposes. Quectel will compile the documents required to submit
for FCC and to assist the test facility (with phone support) in their testing.


SAR certification is required for the Senior Care Companion Device and Senior
Care Wrist Device since it operates within 20 cm of the human body. Quectel will
compile the documents required to submit for SAR and to assist the test facility
(phone support) in their testing.


IC testing is required only if the device is intended to be sold into Canada.


The device must be submitted to PTCRB testing at an approved facility in order
to be operated on a carriers network. This testing is for the Senior Care
Companion device only. Quectel will compile the documents required to submit for
PTCRB and to assist the test facility (phone support) in their testing.


Carrier approval, which has no associated cost, is still required and could
incur incidental costs to assist the carrier in their testing such as travel to
overseeing the tests or answer questions on operation of the device.
Documentation for Carrier certification is limited to operator’s manual and
proof of FCC, SAR and PTCRB certification.


CSA approvals are not required.


All certification and approvals testing is the direct cost responsibility of
ActiveCare, Inc. Quectel can also help to suggest a test lab local in China and
support devices and Docking Station certification.


The estimated certification costs need more discussion with test labs to get
more accurate reference.
 
APPROVAL TYPE
FEES (EST)
FCC Approval (Wrist Device)
 $    8,000
FCC Approval (Companion Device)
 $  10,000
IC Approval (Canada Wrist Device)
 $    4,000
IC Approval (Canada Companion Device)
 $    4,000
Carrier Approval
 $     TBD
PTCRB Approval (USA, Companion Device)
 $  20,000
UL Approval (Docking Station)
 $     TBD
Hearing Aid Compatibility testing (Companion device)
 $     TBD
Hearing Aid Compatibility testing (Wrist device)
 $     TBD
Estimated Approval Fees Total
 $




Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 27 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

8.3  
DISBURSEMENT SCHEDULE

 


DATE
MILESTONE
DISBURSEMENTS1
TOTAL
 
Quectel Labor & Materials
Case Tooling Charge
Dec 04 2009
Contract Signoff
$100,000
 
$100,000
Mar 12 2010
Lab Prototype Delivery
 
$160,000
$160,000
May 07 2010
Working Sample Delivery
$50,000
 
$50,000
Aug 06 2010
Golden Sample Delivery
 $50,000
 
$50,000
TOTALS
 
$200,000
$160,000
$360,000




--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 28 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

9  
Risk Assessment



9.1  
COMPONENT LEAD TIME



The normal component lead time Quectel can achieve is 8 weeks, but Quectel can
not assure the component lead time to be as short as 8 weeks. Quectel will try
its best during the design to shorten the component lead time to 8 weeks, but
the component lead time in market is out of the control of Quectel.


It is Quectel’s responsibility to purchase adequate stock of components and
material to ensure engineering devices can be fabricated, but it is ActiveCare’s
responsibility to place orders for more devices for field trial, marketing
promotion and volume sale, etc.
 
9.2  
BLUETOOTH FUNCTION RANGE



The Class 1 Bluetooth communication range needs to be 100 meters in open area.
For the real Bluetooth communication range will highly depend on the
communication environment, the communication range could be less than 100 meters
in some special environment such as a building made of reinforced concrete.
 
10  
Options



10.1  
SCHEDULE ACCELERATION




 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 29 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


11  
Unit Price for Devices and Production Delivery Payment



Normally the Senior Care Wrist Device, Senior Care Companion Device, Docking
Station and related accessory are provide as a set at price of US $160.00 FOB
SHANGHAI. The packaging list is as following table:


Item
Note
Senior Care Wrist Device with battery built in
 
Senior Care Companion Device
 
Docking Station
 
Battery for Senior Care Companion Device
 
Charger for Senior Care Companion Device (for both docking station and travel)
 

Note: The travel charger for Wrist device are not included


For production delivery, ActiveCare need to put purchase order in advance and
pay some percentage of total delivery value as deposit, then Quectel will
arrange to purchase component and material. Detail payment arrangement for
production delivery payment will defined in another agreement between ActivcCare
and Quectel.
 
12  
MOQ and Lead-time



MOQ (Minimum Order Quantity) for the Senior Care Devices is 2,000 pieces per
order. The normally lead-time for material purchasing is 8 weeks, there is also
extra 1-2 weeks for manufacturing and export. So the lead-time for purchase
order to delivery will be about 9-10 weeks. Quectel will try his best to meet or
even shorten this delivery lead-time, but Quectel can not warranty this
lead-time for the lead-time of material purchasing in market will change at
different time point and is not under control of Quectel.


Strategic procurement may be necessary due to long lead-time components or
materials, or EOL of any critical components after years of runing.  In such an
event, Quectel will inform Active, Inc. as early as possible to the lead-times
for these items so that Activecare can purchase them in a timely manner.  This
will minimize any potential impact on the production delivery schedule.
 
13  
Warranties By QUECTEL



ActiveCare has all responsibilities for after sales services. And Quectel shall
provide 2% CBU (Complete build units) free of charge of total product revenues
purchased by Buyer for his after

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 30 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

sales services. Spare parts for after sales services other than 2% of warranty
service revenues are purchased by ActiveCare’s own cost regarding spare parts
price offered from Quectel. The spare parts price should be reasonable, meaning
at factory cost +2%, as ActiveCare well as any such other repair and/or software
flashing equipment provided by Quectel to and actual cost +5%. Quectel will
provide ActiveCare with a full documentation set per device to enable ActiveCare
to repair devices at the Active’s repair center. If ActiveCare want return
default devices to Quectel to be repaired, Quectel will charge for the manual
labor and all delivery cost is direct responsibility of ActiveCare.





Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 31 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

Appendix A - Product Definition for ActiveOne+
Issue Date: 2009-10-20
Status: Rev. 8
 
1.0
Overview

 
The purpose of this document is to provide a vision for the function of the
product and its use by the elder client, post operative patient, or those
requiring home-based assistance.  This document will be used to develop the
product and functional specifications.  It will also drive the industrial design
effort to create a product design that is nicely styled, functional, and
accommodating to the user.  The goal is to develop a product platform that will
be well-received in the marketplace and can go head-to-head with the
competition’s current or next generation offerings.


2.0
Definition of User



 
2.1.
The end user may be an elderly customer who is experiencing some symptoms of
aging that result in a decrease in certain abilities These impairments may be in
the following categories:



 
2.1.1.
Vision – A decrease in the ability to see objects close by both with or without
glasses making it a challenge to read the text on an LCD screen.  A reduction in
melanin accompanies age progression resulting in the need for increased
illumination or contrast to see details such as product graphics (labels) for
buttons.

 
2.1.2.
Hearing – A decrease in hearing ability in one or both ears would require an
increase in volume for spoken messages from the device.  Some older adults also
experience hearing distortion or have difficulty with auditory discrimination
(the ability to separate conversation from background noise).  Some clients may
use hearing devices to correct their auditory deficiencies but may not always be
wearing the device(s) or have the volume set for a normal level of
conversation.  Compatibility of the ActiveCare+ device with hearing aids will be
important.

 
2.1.3.
Hand strength and dexterity – There are many causes of loss of dexterity in the
fingers and hands.  Arthritis, stroke, muscle atrophy, disease, the effects of
medication, and others all impede dexterity and limit the ability of the user to
find and press a button, for example.  The ability of a finger to exert an
acceptable force level may be restricted or to maintain the force
consistently.  A fluttering of the finger could induce multiple depressions of
the actuator button when a single actuation was intended.

 
2.1.4.
Mobility – Clients may typically experience a reduction in mobility due to
disease and the aging function.  Therefore, if the companion device is left in
the docking station, the client will be unable to access it in an emergency due
to limited mobility, and the wrist device will be the sole means of
communication to the Call Center or 911.  As part of the mobility issue, balance
will also be affected.  Even a simple task such as reaching with one hand across
the body to the wrist device on the opposite hand could cause an imbalance and
risk of falling if the client is standing and supported by a cane or by holding
onto a wall for stability.

 
2.1.5.
Skin sensitivity – As we age, our skin gets thinner and we are more easily
bruised even performing normal activities.  A wrist device could cause bruising
even when worn normally so the shape of the back surface of the device, the
device weight, and the wrist band design, tightness and accommodation are
important considerations.  If the wrist device is worn in the shower or bath,
soap and moisture could accumulate between the device and the skin and later
cause a rash or irritation.  Material selection and surface texture are other
considerations for skin sensitivity.

  
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 32 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

 
 
2.1.6.
Cognitive processing – Clients are likely to experience some mental processing
issues from time-to-time which may appear as delayed reactions or
confusion.  Especially after a fall or when “under pressure” to respond to a
voice prompt, confusion could delay the wearer from taking the appropriate
action.  Sometimes the wrong button could be pressed, the message misunderstood,
or no action taken at all.  If the client considers the system difficult to use
during everyday activities or confusing in its operation, this feeling may
translate into one of annoyance for the device.  As a result, the client may
stop wearing the device and utilizing the service.



 
2.2.
Keeping all of the above considerations in mind throughout the development
process, we will seek to make the device as easy to use and understand as
possible for the elder adult, post operative patient, or those requiring
home-based assistance.



3.0
Definition of Wrist Device



 
3.1.
Physical Characteristics

 
3.1.1.
The wrist device will be of a size, shape and weight suitable for an adult to
wear on their wrist both day and night, 24 hours per day.

 
3.1.1.1.
Dimensions shall not exceed:  TBD (dependent on size of operating components)

 
3.1.1.2.
The shape of the device will enable a comfortable wearing experience

 
3.1.1.3.
Weight shall not exceed:  TBD (partially dependent on weight of operating
components)

 
3.1.2.
The wrist device will be secured by a strap which is adjustable by the user or
by a care provider for fine adjustments.  Coarse adjustments (the initial
fitting) may be performed by a technician or other qualified individual.

 
3.1.2.1.
In use, the wrist device may be secured on either the right or left wrist
allowing the user to see the time display and graphics next to the LEDs.

 
3.1.2.2.
The strap shall be adjustable to accommodate a range of wrist diameters from TBD
to TBD

 
3.1.3.
Material selection for the device case and band

 
3.1.3.1.
The case and strap shall be made of materials that are comfortable for extended
wear, resistant to perspiration,  and do not encourage the growth of bacteria

 
3.1.3.2.
The case, strap, and decoration or graphics shall be made of materials that are
cleanable and waterproof

 
3.1.3.3.
The case, strap, and decoration or graphics shall be made of materials that are
resistant to scratches and abrasion

 
3.1.3.4.
The case, strap, and decoration or graphics shall be made of materials that are
colorfast and resistant to the aging effects from exposure to UV or IR radiation


 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 33 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
 
3.1.3.5.
The case, strap, and any decoration or fittings shall be made of materials that
do not oxidize

 
3.1.4.
Industrial design of the wrist device

 
3.1.4.1.
The design effort is underway and will involve several iterations and
opportunities for review and comment.  One or more formal or informal focus
groups with elder adults may be held to solicit feedback on the design and user
interface

 
3.1.4.2.
Graphics, decoration, and labeling will be identified as the industrial design
for the wrist device is developed (3.1.4.1)

 
3.1.5.
Battery module

 
3.1.5.1.
A build in battery module will be supplied;

 
3.1.5.2.
The battery will be capable of being removed and replaced by the service
technician

 
3.1.5.3.
The battery module will be recharged through a two point contact connector on
the case of wrist device

 
3.1.6.
Ingress Protection Standard

 
3.1.6.1.
The wrist device will be built and tested to meet the IP67 standard (commonly
referred to as “waterproof”)

 
3.1.7.
Firmware updates

 
3.1.7.1.
Firmware updates will be provided through connection with a special fixture to
be used by technicians

 
3.1.7.2.
Five contact points (with three (3) contact points for firmware upgrade and two
(2) for recharging) will be provided for technician use

 
3.1.8.
Time display

 
3.1.8.1.
The current, local time shall be displayed on an LCD screen on the wrist device

 
3.1.8.2.
The display shall be digital with numerals of at least TBD mm in height

 
3.1.8.3.
The LCD screen shall provide a minimal brightness of TBD

 
3.1.8.4.
The correct time will be set automatically by the companion device

 
3.2.
User interface (functions and alarms) for the wrist device

 
3.2.1.
Buttons and switches

 
3.2.1.1.
Power button:  A single actuation of one (1) second minimum shall activate power
“on.”  A single actuation of three (3) seconds minimum shall deactivate the
device (power “off”)

 
3.2.1.1.1.
The minimum force required to actuate the Power button shall be TBD when
measured at the center of the button.

 
3.2.1.1.2.
The color of the Power button shall be TBD (color molded in, not painted)

 
3.2.1.1.3.
The size of the Power button shall be a minimum of TBD sq. cm

 
3.2.1.2.
Care button:  A single actuation will initiate a call sequence to the Care
Center.  A minimum actuation of two (2) seconds shall initiate the call.  There
is no maximum duration, however the call will be initiated after two (2) seconds
of actuation, and continued actuation of the button will not delay the
processing or connection of the call

 
3.2.1.2.1.
The minimum force required to actuate the Care button shall be TBD when measured
at the center of the button.

 
3.2.1.2.2.
The color of the Care button shall be TBD (color molded in, not painted)

 
3.2.1.2.3.
The size of the Care button shall be a minimum of TBD sq. cm

 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 34 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

 
3.2.1.2.4.
The Care button shall have two raised dots molded onto its face to simulate the
letter “C” in Braille

 
3.2.1.3.
Cancel button:  A single actuation of a minimum of one (1) second shall cancel a
call or terminate the Fall Detection notification

 
3.2.1.3.1.
The Cancel button shall be smaller in size than the Care button and a minimum of
TBD sq. cm

 
3.2.1.3.2.
The color of the Cancel button shall be TBD (color molded in, not painted)

 
3.2.1.3.3.
The Cancel button will require a minimum force of TBD for actuation, to be
measured at the center of the button

 
3.2.1.4.
911 emergency dialing

 
3.2.1.4.1.
Actuation of the Cancel button for five (5) seconds shall initiate a call to 911
emergency services but only after the Care button has been actuated in sequence

 
3.2.1.5.
A tactile feedback from all buttons shall be provided

 
3.2.2.
Audible verbal messages

 
3.2.2.1.
All messages to be recorded in American English with a female voice

 
3.2.2.2.
The wrist device shall be capable of presenting an audible verbal message at a
minimum of 80dBa as measured at a distance of one (1) meter

 
3.2.2.3.
The volume shall be fixed at this level (not adjustable through the wrist or
companion devices)

 
3.2.2.4.
Initial actuation of the Power button (3.2.1.1) initiates a verbal message
indicating the device is powered “on”:  “Welcome to ActiveOne Plus”

 
3.2.2.5.
Secondary actuation of the Power button (3.2.1.1) initiates a verbal message
indicating the device is powering “off” and shutting down:  “ActiveOne Plus is
shutting down.  Goodbye”

 
3.2.2.6.
When a Fall Detection condition is identified, a verbal message of “fall
detected”” will be repeated during the ten (10) second delay before a call is
placed to the Care Center

 
3.2.2.7.
Upon actuation of the Care button, a verbal message of “calling Care Center”
will repeat until the call is connected to the Care Center

 
3.2.2.8.
Upon actuation of the Cancel button, a verbal message of “call cancelled” shall
be spoken two (2) times to acknowledge the command

 
3.2.2.9.
When an “Out of Range” condition is identified, a verbal message of “Out of
Range” shall be stated one (1) time and shall be repeated once every 60 seconds
until the condition ceases.

 
3.2.2.10.
When the Cancel button is actuated for five (5) seconds to initiate a 911 call,
a verbal message of “Press Care button to call 911 emergency services” shall be
repeated two (2) times or the message shall stop when the Cancel button is
actuated

 
3.2.3.
Vibration mode messages

 
3.2.3.1.
A vibration “message” shall be initiated upon the following conditions:  Fall
Detection, an incoming call, low battery power, a message is waiting on the
companion device, and the wrist device is out of range of the companion device

 
3.2.3.2.
The level of vibration will be a minimum magnitude of TBD and a frequency of TBD
to be measured on the rear surface of the wrist device


 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 35 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

 
 
3.2.3.3.
The vibration “message” shall consist of a one (1) second duration activation
followed by a one (1) second deactivation of the vibration generator.  The
“message” cycle will repeat on/off in this fashion per the following
requirements

 
3.2.3.3.1.
The vibration “message” for Fall Detection shall cease when the Care Center call
is connected or the “Cancel” button actuated

 
3.2.3.3.2.
The vibration “message” for “incoming call” shall cease when the Care Center
call is connected

 
3.2.3.3.3.
The vibration “message” for “low battery power” shall cycle three (3) times then
rest for 60 seconds and shall continue to cycle in this manner until the battery
module is removed (for recharging) or the wrist device is placed into the base
station for recharging

 
3.2.3.3.4.
The vibration “message” to indicate that a message is waiting on the companion
device shall cycle two (2) times then rest for three (3) minutes and shall
continue to cycle in this manner until the message is acknowledged on the
companion device

 
3.2.3.3.5.
The vibration “message” to indicate that the wrist device is out of range shall
cycle three (3) times then rest for 60 seconds and shall continue to cycle in
this manner until the condition ceases

 
3.2.4.
Three (3) light emitting diodes (LEDs) will be provided to indicate device
status

 
3.2.4.1.
Green blinking will indicate that the wrist device is powered “on.” The LED will
cycle with a frequency of one (1) second “on”, five (5) seconds “off”

 
3.2.4.2.
Green blinking will indicate that the device is properly positioned in the base
station and is charging.  The LED will cycle with a frequency of one (1) second
“on,” one (1) second “off”

 
3.2.4.3.
Green continuous will indicate that the device is fully charged

 
3.2.4.4.
Red blinking will indicate that the device has “no signal” and is not
communicating with the companion device.  The LED will cycle with a frequency of
one (1) second “on”, two (2) seconds “off” and will cycle in this mode until a
connection is restored

 
3.2.4.5.
Red continuous will indicate a “low battery condition” and signal an imminent
need for charging or battery replacement

 
3.2.4.6.
Red and yellow blinking together will indicate that a fall has been
detected.  The red and yellow LEDs shall oscillate opposite each other with a
frequency of one (1) second “on”, one (1) second “off” until the Care Center
call has been received or the “Cancel” button actuated

 
3.2.4.7.
Yellow blinking will indicate that a message has been sent by the Care Center
and received by the companion device.  The LED will cycle with a frequency of
one (1) second “on”, five (5) seconds “off” until the message has been
acknowledged on the companion device

 
3.2.5.
Upon insertion of the wrist device into the docking station or travel charger
and proper connection with the charging system, a ”beep” will be issued by the
wrist device



4.0
Companion Device

 
 
4.1.
Physical Characteristics


 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 36 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
 
4.1.1.
The companion device will be of a size, shape and weight suitable for an adult
to wear in a holster and to place into the “cradle” of a base station

 
4.1.1.1.
Dimensions shall be approximately the same as the GT300 device

 
4.1.1.2.
The shape of the device will be similar to the GT300 device

 
4.1.1.3.
Weight shall not exceed:  TBD

 
4.1.2.
The companion device will be supplied with a holster

 
4.1.2.1.
The holster will have a clip for attaching to a belt or purse strap

 
4.1.3.
Material selection for the device case and holster

 
4.1.3.1.
The case and holster shall be made of materials that are resistant to
perspiration  and do not encourage the growth of bacteria

 
4.1.3.2.
The case and decoration or graphics shall be made of materials that are
cleanable and water resistant

 
4.1.3.3.
The case and decoration or graphics shall be made of materials that are
resistant to scratches and abrasion

 
4.1.3.4.
The case  and decoration or graphics shall be made of materials that are
colorfast and resistant to the aging effects from exposure to UV or IR radiation

 
4.1.3.5.
The case, holster, and any decoration or fittings shall be made of materials
that do not oxidize

 
4.1.4.
Industrial design of the companion device

 
4.1.4.1.
The design effort is underway and will involve several iterations and
opportunities for review and comment.  One or more formal or informal focus
groups with elder adults may be held to solicit feedback on the design and user
interface

 
4.1.4.2.
Since the companion device will be built upon the GT300 layout, button location
and other components for the companion device will be located in the same
approximate locations as on the GT300

 
4.1.4.3.
Graphics, decoration, and labeling will be identified as the industrial design
for the companion device is developed

 
4.1.5.
Firmware updates

 
4.1.5.1.
The companion device will include a mini-USB connector to allow factory
programming and firmware updates in the field

 
4.1.5.2.
An attached  cover over the mini-USB connector port on the companion device is
suggested to prevent accumulation of debris

 
4.1.5.3.
The mini-USB connector will not be used in the base station  (docking station)
to recharge the device battery

 
4.1.6.
Location signal to Care Center

 
4.1.6.1.
When placed into the base station (docking station), the companion device will
sense that recharging has been initiated and will send a signal to the Care
Center.  (The signal will indicate that the companion device is in a known
location at the user’s address which will be on file in the Care Center)

 
4.1.7.
Ingress Protection Standard

 
4.1.7.1.
The companion device will not be built to an IPXX standard

 
4.2.
User interface (functions and alarms) for the companion device

 
4.2.1.
Buttons and switches

 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 37 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


 
 
4.2.1.1.
Power button:  A single actuation of one (1) second minimum shall activate power
“on.”  A single actuation of three (3) seconds minimum shall deactivate the
device (power “off”)

 
4.2.1.2.
Volume buttons:  Each actuation of the Volume “up” or Volume “down” buttons will
increase or decrease the volume level of the speaker by 4dBa (TBD)

 
4.2.1.3.
The Volume buttons will provide a progression of increasing or decreasing the
volume level with a minimum of 5 steps (actuations)

 
4.2.1.4.
Care button:  A single actuation will initiate a call sequence to the Care
Center after a minimum actuation of two (2) seconds

 
4.2.1.4.1.
The minimum force required to actuate the Care button shall be TBD when measured
at the center of the button.

 
4.2.1.4.2.
The color of the Care button shall be TBD (color molded in, not painted)

 
4.2.1.4.3.
The size of the Care button shall be a minimum of TBD sq. cm

 
4.2.1.4.4.
The Care button shall have two raised dots molded onto its face to simulate the
letter “C” in Braille

 
4.2.1.5.
Cancel button:  A single actuation of a minimum of one (1) second shall cancel a
call, terminate the Fall Detection notification, or acknowledge and delete a
message sent by the Care Center

 
4.2.1.5.1.
The Cancel button shall be smaller in size than the Care button and a minimum of
TBD sq. cm

 
4.2.1.5.2.
The color of the Cancel button shall be TBD (color molded in, not painted)

 
4.2.1.5.3.
The Cancel button will require a minimum force of TBD for actuation, to be
measured at the center of the button

 
4.2.1.6.
911 emergency dialing

 
4.2.1.6.1.
Actuation of the Cancel button for five (5) seconds shall initiate a call to 911
emergency services but only after the Care button has been actuated in sequence

 
4.2.1.7.
A tactile feedback from all buttons shall be provided

 
4.2.2.
Audible verbal messages

 
4.2.2.1.
All messages to be recorded in American English with a female voice

 
4.2.2.2.
The companion device shall be capable of presenting an audible verbal message at
a minimum of 80dBa as measured at a distance of 1 meter.

 
4.2.2.3.
Initial actuation of the Power button (4.2.1.1) initiates a spoken message
indicating the device is powered “on”:  “Welcome to ActiveOne Plus”

 
4.2.2.4.
Secondary actuation of the Power button (4.2.1.1) initiates a spoken message
indicating the device is powering “off” and shutting down:  “ActiveOne Plus is
shutting down.  Goodbye”

 
4.2.2.5.
Each actuation of the Volume “up” button will initiate a verbal message of
“louder” spoken at the volume corresponding to the new level selected

 
4.2.2.6.
Each actuation of the Volume “down” button will initiate a verbal message of
“softer” spoken at the volume corresponding to the new level selected

 
4.2.2.7.
When a Fall Detection condition is identified, a verbal message of “fall
detected” will be repeated during the ten (10) second delay before a call is
placed to the Care Center

 
4.2.2.8.
Upon actuation of the Care button, a verbal message of “Calling Care Center”
will repeat until the call is connected to the Care Center


 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 38 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
 
4.2.2.9.
Upon actuation of the Cancel button, a verbal message of “call cancelled” shall
be spoken two (2) times to acknowledge the command

 
4.2.2.10.
When the Cancel button is actuated for five (5) seconds to initiate a 911 call,
a verbal message of “Press Care button to call 911 emergency services” shall be
repeated two (2) times or the message shall stop when the Cancel button is
actuated

 
4.2.3.
Upon insertion of the companion device into the docking station or travel
charger and proper connection with the charging system, a ”beep” will be issued
by the companion device

 
4.2.4.
Vibration mode messages

 
4.2.4.1.
A vibration “message” shall be initiated in the companion device upon the
following conditions if the companion device has been removed from the base
station:  Fall Detection, an incoming call, low battery power, “power down,” and
the wrist device is out of range of the companion device

 
4.2.4.2.
The level of vibration will be a minimum magnitude of TBD and a frequency of TBD
to be measured on the rear surface of the companion device

 
4.2.4.3.
The vibration “message” frequency and logic shall match the cycles defined in
Section 3.2.3.3 for the wrist device

 
4.2.5.
Three (3) light emitting diodes (LEDs) will be provided to indicate device
status

 
4.2.5.1.
Green blinking will indicate that the companion device is powered “on.”  The LED
will cycle with a frequency of one (1) second “on”, five (5) seconds “off”

 
4.2.5.2.
Green blinking  will indicate that the companion device is charging and is
properly positioned in the base station.  The LED will cycle with a frequency of
one (1) second “on,” one (1) second “off.”

 
4.2.5.3.
Green continuous will indicate that the companion device is fully charged

 
4.2.5.4.
Red blinking will indicate that the device has “no signal” and is not
communicating with the wrist device.  The LED will cycle with a frequency of one
(1) second “on”, two (2) seconds “off” and will cycle in this mode until a
connection is restored

 
4.2.5.5.
Red continuous will indicate a “low battery condition” and signal an imminent
need for charging

 
4.2.5.6.
Red and yellow blinking together will indicate that a fall has been
detected.  The red and yellow LEDs shall oscillate opposite each other with a
frequency of one (1) second “on”, one (1) second “off” until the Care Center
call has been received or the “Cancel” button actuated

 
4.2.5.7.
Yellow blinking will indicate the presence of an incoming call.  The LED will
cycle with a frequency of one (1) second “on”, one (1) second “off” until the
call is received

 
4.2.5.8.
Yellow blinking will indicate that a message has been sent by the Care Center
and received by the companion device (message waiting).  The LED will cycle with
a frequency of one (1) second “on”, five (5) seconds “off” until the message has
been acknowledged on the companion device

 
4.2.6.
Organic LED (OLED) display screen

 
4.2.6.1.
The OLED screen will be capable of providing a brightness level of TBD

 
4.2.6.2.
The OLED screen shall provide a view of a minimum of TBD characters at a font
size of TBD mm

 
4.2.6.3.
The resolution (dot matrix) of the OLED screen shall be TBD


 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 39 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
 
4.2.6.4.
Screen indicators (icons) will display the status of the following features on
the “idle” portion of the OLED screen:  (these to be discussed and confirmed
with team)

 
4.2.6.4.1.
GSM signal strength

 
4.2.6.4.2.
GPS signal strength

 
4.2.6.4.3.
Battery status

 
4.2.6.4.4.
Bluetooth connection status

 
4.2.6.4.5.
Date/time

 
4.2.6.4.6.
Network operator name

 
4.2.6.5.
The following screen messages will be displayed on the “active” portion of the
LCD screen:

 
4.2.6.5.1.
If a fall is detected, the display shall indicate “FALL DETECTED” until the Care
Center is connected or the call is cancelled

 
4.2.6.5.2.
When dialing the Care Center, the display shall indicate “CALLING CARE CENTER”

 
4.2.6.5.3.
Upon connecting with the Care Center, the display shall indicate “CARE CENTER”

 
4.2.6.5.4.
Upon actuation of the “cancel” button, the display will indicate “CALL
CANCELLED”

 
4.2.6.5.5.
When dialing 911, the display shall indicate “CALLING 911”

 
4.2.6.5.6.
Upon connecting with 911 emergency services, the display shall indicate “911
EMERGENCY”

 
4.2.6.5.7.
Upon actuating the Power “on” button to commence start-up, the display shall
indicate “POWER ON”  for two (2) seconds followed by the Active Care logo until
the standard operating mode is achieved (approximately five (5) seconds)

 
4.2.6.5.8.
Upon actuating the Power “off” button to shut down the device, the display shall
indicate “GOODBYE” for approximately five (5) seconds

 
4.2.6.5.9.
Upon actuating the volume “up” or “down” buttons, the display shall show the
graph figure currently used in the GT 300 device to indicate the volume setting

 
4.2.6.5.10.
The text of a message sent by the Care Center will be shown on the display



 
4.3.
Docking station or base station

 
4.3.1.
Physical characteristics

 
4.3.2.
Design of the base station

 
4.3.2.1.
The base station shall hold both the wrist device and the companion device
securely during charging

 
4.3.2.2.
The base station shall charge one, or both devices simultaneously and
automatically once the device(s) are placed into the station

 
4.3.2.3.
The two (2) charging positions on the base station shall be differentiated in
design to accept placement of each device only in its appropriate charging
location

 
4.3.2.4.
The two (2) charging positions shall each provide at least a  two (2) point
contact recharging arrangement (similar to a cordless phone)

 
4.3.2.5.
The base station shall require a single cord for connection to a wall outlet
(type used in US and Canada)

 
4.3.3.
Material selection for base station

 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 40 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
 
 
4.3.3.1.
The case and decoration or graphics shall be made of materials that are
cleanable and water resistant

 
4.3.3.2.
The case and decoration or graphics shall be made of materials that are
resistant to scratches and abrasion

 
4.3.3.3.
The case  and decoration or graphics shall be made of materials that are
colorfast and resistant to the aging effects from exposure to UV or IR radiation

 
4.3.3.4.
The base station and any decoration or fittings shall be made of materials that
do not oxidize

 
4.3.3.5.
The bottom of the base shall have pads to resist slipping and prevent scratching
of furniture

 
4.3.4.
Industrial design of the base station

 
4.3.4.1.
The design effort is underway and will involve several iterations and
opportunities for review and comment.  One or more formal or informal focus
groups with elder adults may be held to solicit feedback on the design and user
interface

 
4.3.4.2.
Graphics, decoration, and labeling will be identified as the industrial design
for the companion device is developed



5.0
Travel charger for wrist device (TBD)









Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 41 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


APPENDIX B - GPS PRIMER
 
The Global Positioning System (GPS) is a satellite-based navigation system made
up of a network of 24 satellites placed into orbit by the U.S. Department of
Defense. GPS was originally intended for military applications, but in the
1980s, the government made the system available for civilian use. GPS works in
any weather conditions, anywhere in the world, 24 hours a day. There are no
subscription fees or setup charges to use GPS.
 
How it works…
 
GPS satellites circle the earth twice a day in a very precise orbit and transmit
signal information to earth. GPS receivers take this information and use
triangulation to calculate the user's exact location. Essentially, the GPS
receiver compares the time a signal was transmitted by a satellite with the time
it was received. The time difference tells the GPS receiver how far away the
satellite is. Now, with distance measurements from a few more satellites, the
receiver can determine the user's position and display it on the unit's
electronic map.
 
A GPS receiver must be locked on to the signal of at least three satellites to
calculate a 2D position (latitude and longitude) and track movement. With four
or more satellites in view, the receiver can determine the user's 3D position
(latitude, longitude and altitude). Once the user's position has been
determined, the GPS unit can calculate other information, such as speed,
bearing, track, trip distance, distance to destination, sunrise and sunset time
and more.
 
How accurate is GPS?
 
Today's GPS receivers are extremely accurate, thanks to their parallel
multi-channel design. Twelve parallel channel receivers are quick to lock onto
satellites when first turned on and they maintain strong locks, even in dense
foliage or urban settings with tall buildings. Certain atmospheric factors and
other sources of error can affect the accuracy of GPS receivers. GPS receivers
are accurate to within 15 meters (50 feet) on average.
 
Newer GPS receivers with WAAS (Wide Area Augmentation System) capability can
improve accuracy to less than three meters on average. No additional equipment
or fees are required to take advantage of WAAS.
 
Users can also get better accuracy with Differential GPS (DGPS), which corrects
GPS signals to within an average of three to five meters. The U.S. Coast Guard
operates the most common DGPS correction service. This system consists of a
network of towers that receive GPS signals and transmit a corrected signal by
beacon transmitters. In order to get the corrected signal, users must have a
differential beacon receiver and beacon antenna in addition to their GPS.
 
 

Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 42 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103
 
The GPS satellite system
 
The 24 satellites that make up the GPS space segment are orbiting the earth
about 12,000 miles above us. They are constantly moving, making two complete
orbits in less than 24 hours. These satellites are traveling at speeds of
roughly 7,000 miles an hour.
 
GPS satellites are powered by solar energy. They have backup batteries onboard
to keep them running in the event of a solar eclipse, when there's no solar
power. Small rocket boosters on each satellite keep them flying in the correct
path.
 
Here are some other interesting facts about the GPS satellites (also called
NAVSTAR, the official U.S. Department of Defense name for GPS):
 
 [actc10k20090930sow2.jpg]
 

 
·  
The first GPS satellite was launched in 1978.

·  
A full constellation of 24 satellites was achieved in 1994.

·  
Each satellite is built to last about 10 years. Replacements are constantly
being built and launched into orbit.

·  
A GPS satellite weighs approximately 2,000 pounds and is about 17 feet across
with the solar panels extended.

·  
Transmitter power is only 50 watts or less.

 
What's the signal?
GPS satellites transmit two low power radio signals, designated L1 and L2.
Civilian GPS uses the L1 frequency of 1575.42 MHz in the UHF band. The signals
travel by line of sight, meaning they will pass through clouds, glass and
plastic but will not go through most solid objects such as buildings and
mountains.


A GPS signal contains three different bits of information — a pseudorandom code,
ephemeris data and almanac data. The pseudorandom code is simply an I.D. code
that identifies which satellite is transmitting information.


Ephemeris data, which is constantly transmitted by each satellite, contains
important information about the status of the satellite (healthy or unhealthy),
current date and time. This part of the signal is essential for determining a
position.


The almanac data tells the GPS receiver where each GPS satellite should be at
any time throughout the day. Each satellite transmits almanac data showing the
orbital information for that satellite and for every other satellite in the
system.



Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 43 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103


Enhanced GPS
The term “enhanced GPS” is used loosely throughout the location services
industry. There are several competing technologies on the market which are
provided to enhance the performance of a GPS receiver.  Some examples include
Oncore, SnapTrak, NEC, U-Locate, TrimTrac, etc.  Most of these GPS-enhancing
technologies are network-assisted or network-based using GSM, CDMA, or other
terrestrial networks.


Overview Of Assisted GPS
Assisted-GPS is a method of improving GPS performance. Two main benefits are
seen:
Faster Time to First Fix (TTFF)
Acquisition in weak signal environments


These improvements in performance come with one penalty – the requirement for
some type of cellular network to transmit the assistance data, and backend
server technology to generate assistance data. To gain an understanding of the
difference in performance between Assisted and Autonomous GPS, please view the
performance numbers in the next section.


Overview of MS-Based Assisted GPS
MS (Mobile Station) Based Assisted GPS is a standard mode of GPS operation,
tailored for fast acquisition and operation in weak signal environments.
Position calculation occurs in the mobile unit, and does not require assistance
beyond the initial Assistance packet, which is valid for up to two hours. This
makes it ideal for application that need to generate a position regularly such
as mapping LBS (Location Based Services) without loading the cellular network.


Overview of MS-Assisted Assisted GPS
MS (Mobile Station) Assisted A-GPS is a standard mode of GPS operation, suited
to infrequent position fixes in weak signal environments. Position calculation
occurs in the Cellular Network, completed in the PDE (Position Determining
Entity). This type of A-GPS is suited to E911 applications where only the
network side needs to know the position, rather than the mobile being ‘position
aware’.


Overview of Autonomous GPS
Autonomous GPS, as the name suggests, requires no assistance data and is capable
of outputting Position, Velocity and Time (PVT) autonomously. The limitation of
this type of GPS is its inability to calculate initial position in weak signal
environments. In order for the GPS to calculate its position, Ephemeris data is
required locally to calculate precise satellite positions. The Ephemeris, and
other satellite parameter data, is transmitted as a background serial stream as
50 bits per second. This data cannot be decoded initially at signal levels under
–142dBm, and hence the limitation of the first autonomous fix to –142dBm. Once a
position has been calculated, implying Ephemeris data is available locally,
autonomous operation can continue in weal signal environments until the
background decoded data has timed out, typically 2 hours max.



Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 44 of 45
 
 

--------------------------------------------------------------------------------

 
[actc10k20090930sow0.jpg]
Quectel Wireless Solutions Ltd.
Suite 801. Building E, 1618 Yishan Road, Shanghai PRC
Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103

Network Based Location Service
There is also a terrestrial based set of technologies that determine a cellular
users position using cell data and time of arrival measurements.  These services
are mainly restricted to urban areas where the cell tower density is at its
greatest and will only be available if the carrier supports it.


Sources of GPS signal errors
Factors that can degrade the GPS signal and thus affect accuracy include the
following:
 
·  
Ionosphere and troposphere delays — The satellite signal slows as it passes
through the atmosphere. The GPS system uses a built-in model that calculates an
average amount of delay to partially correct for this type of error.

·  
Signal multipath — This occurs when the GPS signal is reflected off objects such
as tall buildings or large rock surfaces before it reaches the receiver. This
increases the travel time of the signal, thereby causing errors.

·  
Receiver clock errors — A receiver's built-in clock is not as accurate as the
atomic clocks onboard the GPS satellites. Therefore, it may have very slight
timing errors.

·  
Orbital errors — Also known as ephemeris errors, these are inaccuracies of the
satellite's reported location.

·  
Number of satellites visible — The more satellites a GPS receiver can "see," the
better the accuracy. Buildings, terrain, electronic interference, or sometimes
even dense foliage can block signal reception, causing position errors or
possibly no position reading at all. GPS units typically will not work indoors,
underwater or underground.

·  
Satellite geometry/shading — This refers to the relative position of the
satellites at any given time. Ideal satellite geometry exists when the
satellites are located at wide angles relative to each other. Poor geometry
results when the satellites are located in a line or in a tight grouping.

·  
Intentional degradation of the satellite signal — Selective Availability (SA) is
an intentional degradation of the signal once imposed by the U.S. Department of
Defense. SA was intended to prevent military adversaries from using the highly
accurate GPS signals. The government turned off SA in May 2000, which
significantly improved the accuracy of civilian GPS receivers.

 
 
Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road,
Shanghai PRC 201103
Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com
Page 45 of 45
 

--------------------------------------------------------------------------------